

EXHIBIT 10.17


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLING CREDIT AGREEMENT
(this “First Amendment”), dated as of October 20, 2015, is among WESTERN GAS
PARTNERS, LP, as the Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the Lenders party hereto.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Revolving Credit Agreement dated as of
February 26, 2014 (the “Credit Agreement”), pursuant to which the Lenders have
made certain loans to and extensions of credit for the account of the Borrower.
B.    The Borrower has requested and the Majority Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth in this First Amendment.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this First Amendment
refer to articles and sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.01.


(a)The definition of “Agreement” is hereby deleted and replaced in its entirety
to read as follows:


“Agreement” means this Credit Agreement, as amended by the First Amendment and
as the same may from time to time be amended, modified, supplemented or
restated.
(b)The definition of “Consolidated EBITDA” is hereby amended in its entirety to
read as follows:


“Consolidated EBITDA” - for any period, an amount equal to Consolidated Net
Income for such period plus (1) to the extent deducted in determining
Consolidated Net Income for such period, the aggregate amount of (a) taxes based
on or measured by income, (b) Consolidated Interest Expense, (c) depreciation
and amortization expenses and (d) non-cash equity-based or similar non-cash
incentive-based awards or arrangements, non-cash compensation expense or costs,
including any such non-cash charges arising from stock options, restricted stock
grants or other




--------------------------------------------------------------------------------




non-cash equity incentive grants and (2) net proceeds from sales and purchases
of natural gas and natural gas liquids under fixed price agreements with
Anadarko not otherwise treated as income under GAAP; provided that, at the
Borrower’s option, and subject to the approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed), Consolidated EBITDA shall
be calculated by giving effect to Material Project EBITDA Adjustments.
(c)The following definition is hereby added where alphabetically appropriate to
read as follows:


“First Amendment” means the First Amendment to Amended and Restated Revolving
Credit Agreement dated as of October 20, 2015 among the Borrower, the
Administrative Agent and the Lenders party thereto.
Section 3.    Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Credit Agreement) (the “First
Amendment Effective Date”):


3.1    The Administrative Agent shall have received from the Majority Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.


3.2    No Default or Event of Default shall have occurred and be continuing,
both prior and after giving effect to the terms of this First Amendment.


3.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.


Section 4.    Miscellaneous.


4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.


4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) ratifies and affirms its respective obligations under, and
acknowledges, renews and extends its respective continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby, notwithstanding the amendments contained herein and (b) represents and
warrants to the


2

--------------------------------------------------------------------------------




Lenders that, as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) no Material Adverse Effect shall have occurred.


4.3    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.


4.4    No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. This First Amendment, the Credit Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.


4.5    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURES BEGIN NEXT PAGE]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWER:
WESTERN GAS PARTNERS, LP
 
 
 
 
By:
Western Gas Holdings, LLC, its general partner
 
 
 
 
By:
/s/ Benjamin M. Fink
 
Name:
Benjamin M. Fink
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Borden Tennant
 
Name:
Borden Tennant
 
Title:
Assistant Vice President







[Signature Page 1 to Western Gas First Amendment]

--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Borden Tennant
 
Name:
Borden Tennant
 
Title:
Assistant Vice President

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
By:
/s/ Sherwin Brandford
 
Name:
Sherwin Brandford
 
Title:
Director

 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ John Prigge
 
Name:
John Prigge
 
Title:
Vice President

 
DNB CAPITAL LLC
 
 
 
 
By:
/s/ Joe Hykle
 
Name:
Joe Hykle
 
Title:
Senior Vice President
 
 
 
 
By:
/s/ Robert Dupree
 
Name:
Robert Dupree
 
Title:
Senior Vice President

 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Vanessa A. Kurbatskiy
 
Name:
Vanessa A. Kurbatskiy
 
Title:
Vice President



[Signature Page 2 to Western Gas First Amendment]

--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Dmitriy Barskiy
 
Name:
Dmitriy Barskiy
 
Title:
Authorized Signatory

 
ROYAL BANK OF CANADA
 
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory

 
BANK OF MONTREAL
 
 
 
 
By:
/s/ Melissa Guzmann
 
Name:
Melissa Guzmann
 
Title:
Vice President

 
COMERICA BANK
 
 
 
 
By:
/s/ Chad Stephenson
 
Name:
Chad Stephenson
 
Title:
Senior Vice President



[Signature Page 3 to Western Gas First Amendment]

--------------------------------------------------------------------------------





 
SOCIETE GENERALE
 
 
 
 
By:
/s/ Diego Medina
 
Name:
Diego Medina
 
Title:
Director

 
THE BANK OF NOVA SCOTIA
 
 
 
 
By:
/s/ Mark Sparrow
 
Name:
Mark Sparrow
 
Title:
Director

 
AMEGY BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ G. Scott Collins
 
Name:
G. Scott Collins
 
Title:
Senior Vice President

 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
By:
/s/ DeVon J. Lang
 
Name:
DeVon J. Lang
 
Title:
Senior Vice President

 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Denise He
 
Name:
Denise He
 
Title:
Assistant Vice President

 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Matthew Molero
 
Name:
Matthew Molero
 
Title:
Senior Vice President

 
STIFEL BANK & TRUST
 
 
 
 
By:
/s/ Christian Jon Bugyis
 
Name:
Christian Jon Bugyis
 
Title:
Sr. Vice President





[Signature Page 4 to Western Gas First Amendment]